DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/21/2020.

Response to Arguments
	All of Applicant’s arguments filed 8/12/2022 have been fully considered and are not persuasive.  Applicant’s arguments are summarized and addressed below.
	In view of the cancellation of claim 13, the 112 rejection over this claim has been withdrawn.
Applicant argues that the claimed nonionic emulsifier are different from those required by Cervantes.  As such, Cervantes would not and could not lead one of ordinary skill in the art to the emulsifiers of the present invention, nor would any motivation exist to change from Cervantes' required emulsification system to the emulsifiers of the present invention.
Applicant’s arguments are not persuasive as the rejection is not based on changing or removing the emulsification system of Cervantes, but is based on further adding 3-10% of the O/W emulsion of Paul into the composition of Cervantes as a conditioning agent which imparts better conditioning property along with additional properties such as smoothness, reduction of dry combing force, etc.  The O/W emulsion of Paul contains the claimed emulsifiers.
Regarding the rejection of Paul and Aingers, Applicant argues that Paul discussed the problems with Ainger’s compositions and therefore does not suggest following or combining with Ainger as Paul moves beyond Ainger disregarding it for something better.
This is not persuasive, while Paul teaches the disadvantage of using high viscosity silicones, such as those of Ainger, the rejection is not based on adding these types of silicones into the composition of Paul, the rejection focuses on the motivation to combine fatty alcohols and cationic surfactants as additional conditioning agents as taught by Ainger.  One of skill in the art would have a reasonable expectation of success of combining the cationic surfactants of Paul with the fatty alcohols of Ainger’s as Paul teaches that both cationic surfactants and fatty alcohols can be added to the composition.  There is no teaching in the art that using the fatty alcohols of Ainger in the composition of Paul would result in non-functional compositions.
Applicant argues that given the teachings of Muller a skilled artisan would want to reduce build up using C20-C24 fatty alcohols and would not simply combine with any alcohol.
This is not persuasive, while the Muller teaches C20-C24 alcohols to reduce build, there is no requirement that the fatty alcohols only be used for this purpose.  As noted above and in the rejection below, Ainger provides the motivation of using fatty alcohols as conditioning agents.
Applicant reiterates that Paul disparages Aingers teaching,
This is not persuasive as Paul only teaches away from using high viscosity silicones and does not teach away from using the fatty alcohols of Ainger as conditioning agents, especially in view of Paul teaching the addition of fatty alcohols to be suitable.
Applicant argue that Muller disparages the claimed alcohols, therefore, there is no motivation to use them in Paul.
This is not persuasive as Ainger provides a specific motivation to use the claimed fatty alcohols and teaches that these can be used with silicone emulsions. Furthermore, Muller is no longer relied upon in any of the rejections presented below and while Muller teaches against using the claimed fatty alcohols for the purpose of their invention, Paul specifically teaches that fatty alcohols can be added and does not limit these to only C20-C24 alcohols as taught by Muller.  Ainger teaches the claimed fatty alcohols to be suitable for hair care compositions having silicone emulsions and teaches these to function as conditioning agents that contribute to the overall conditioning property, therefore, their use in hair care comprising silicone emulsions is prima facia obvious with a reasonable expectation of success.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cervantes (US 5,756,076), and Paul (WO 2017/109692), as evidenced by Benabdillah (US 2008/0226576).
Cervantes discloses a conditioning and detergent for use on hair.  The composition comprises a conditioner system comprising at least one C14-C22 fatty alcohol and at least one cationic surfactants selected from quaternary ammonium salts (abs).
Regarding claims 1(iii) and 14: Cervantes teaches the at least one C14-C22 fatty alcohol to be preferably selected from cetyl alcohol, stearyl alcohol and cetyl stearyl alcohol (Col. 2, lines 40-47). The fatty alcohol is taught to be used in amounts ranging from 1-10%, preferably 1-8% (col. 5, lines 5-15), which overlaps with the claimed 5.5-15% and 5.5-10%.
Regarding claims 1(i), 2-3 and 18-19: Cervantes teaches the cationic surfactants, a quaternary ammonium salt, to preferably be behenyltrimethylammonium chloride (col. 3, lines 35-10) and teaches this to be used in amounts ranging from 0.3-10%, preferably 0.5-8% which overlaps with the claimed ranges of 3.2-10%, 3.2-5% (col. 5, lines 5-15).
Regarding claims 15-16: Cervantes teaches that the composition can further comprise a cationic silicone, preferably DC939 cationic emulsion which is an aqueous emulsion comprising 36% of amodimethicone (col. 3, lines 40-65), these can be used in amounts ranging from 0-10% (col. 5, lines 5-15).  As evidenced by Benabdillah, DC939 emulsion is a silicone gum [0136].
However, Cervantes does not teach the composition to comprise the claimed O/W emulsion.
Regarding claims 1(ii) and 11: Paul discloses an oil-in-water emulsion having D50 particle size of less than 350 nm comprising: a silicone mixture comprising: a trialkylsilyl terminated dialkylpolysiloxane having a viscosity of from 40,000 to less than 100,000 mPa.s at 25°C and an amino silicone having a viscosity of from 1,000 to 15,000 mPa.s at 25°C and amine value of from 2 to 10 mg of KOH per gram of polymer; a mixture of emulsifiers comprising one or more non-ionic emulsifier, wherein the mixture of emulsifiers has a HLB value from 10 to 16; and water (Paul – claim 1).
Paul teaches this O/W emulsion to impart a better conditioning property along with other desirable properties.  Better conditioning properties include reduction of wet combing force, improvement of dry feel or  smoothness, reduction of dry combing force, reduction of heavy fee, reduced build up and/or improvement of shine (Pg. 11-12).
Regarding claims 1(ii), 2, 4-8, 9 and 11:  Examples I (inventive examples 4-6) discloses multiple embodiments wherein the oil-in-water emulsion was made using 450g amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylmethylsiloxane - dimethylsiloxane copolymer, viscosities ranging from 1600-13500 mPa.s and an amine value of 6.9-7.2) and 1800g trimethylsilyl terminated dimethylsiloxane polymer fluid (with a viscosity of 61500mPa.s) and a non-ionic mixture (Steareth-6, PEG 100 stearate, trideceth-3 and trideceth-10)  having an HLB of 11.25.  To this emulsified mixture a cationic surfactant, cetyltrimethylammonium chloride, was added.  The HLB value of the mixture of cationic and non-ionic emulsifiers was between 10 and 16. As calculated using the amounts provided above, the trimethylsilyl terminated dimethylsiloxane polymer fluid makes up 80% of the silicone mixture and the amino silicone makes up 20%. The particle size of the inventive emulsions ranged from 150-170nm.
Regarding claims 8 and 10: Paul teaches the trialkylsilyl terminated dialkylpolysiloxane to be present in an amounts of 38-42% and the amino silicone to be present in an amount of 8-12%, both amounts relative to the total weight of the emulsion. These amounts overlap with the ranges of 70-90% and 10-30% of instant claim 8 (Pg. 10, lines 1-4). 
Regarding claims 1(ii) and 12: Paul teaches that the O/W emulsion can be used in hair care compositions in amounts ranging from 3-10% relative to the total weight of the hair composition (Pg. 11).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cervantes with the teachings of Paul and add 3-10% of the O/W emulsion of Paul to the hair composition of Cervantes as an additional conditioning agent, as Paul teaches that the emulsions provides hair care compositions with better conditioning property and other desirable properties as discussed above.  One of skill in the art would have a reasonable expectation of success as Cervantes teaches the use of multiple conditioning agents, such as silicones, Paul teaches that the O/W emulsion can be added to hair care compositions to provide improved conditioning benefits and its prima facie obvious to combine two compositions each taught by the prior art to be used for same purpose (i.e. conditioning) in order to create a third composition for the same purpose (i.e. conditioning).

Claims 1-12, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Ainger (US 6,610,280). 
Paul teaches a O/W emulsion to impart a better conditioning property along with other desirable properties.  Better conditioning properties include reduction of wet combing force, improvement of dry feel or  smoothness, reduction of dry combing force, reduction of heavy fee, reduced build up and/or improvement of shine (Pg. 11-12).
Regarding claims 1(ii), 2, 4-8, 9 and 11:  Examples I (inventive examples 4-6) discloses multiple embodiments wherein the oil-in-water emulsion was made using 450g amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylmethylsiloxane - dimethylsiloxane copolymer, viscosities ranging from 1600-13500 mPa.s and an amine value of 6.9-7.2) and 1800g trimethylsilyl terminated dimethylsiloxane polymer fluid (with a viscosity of 61500mPa.s) and a non-ionic mixture (Steareth-6, PEG 100 stearate, trideceth-3 and trideceth-10)  having an HLB of 11.25.  To this emulsified mixture a cationic surfactant, cetyltrimethylammonium chloride, was added.  The HLB value of the mixture of cationic and non-ionic emulsifiers was between 10 and 16. As calculated using the amounts provided above, the trimethylsilyl terminated dimethylsiloxane polymer fluid makes up 80% of the silicone mixture and the amino silicone makes up 20%. The particle size of the inventive emulsions ranged from 150-170nm.
Regarding claims 8 and 10: Paul teaches the trialkylsilyl terminated dialkylpolysiloxane to be present in an amounts of 38-42% and the amino silicone to be present in an amount of 8-12%, both amounts relative to the total weight of the emulsion. These amounts overlap with the ranges of 70-90% and 10-30% of instant claim 8 (Pg. 10, lines 1-4). 
Regarding claims 1(ii) and 12: Paul teaches that the O/W emulsion can be used in hair care compositions in amounts ranging from 3-10% relative to the total weight of the hair composition (Pg. 11).  
However, Paul does not teach the composition to comprise 3.2-10% of a cationic emulsifier and 5.5-15% of a fatty alcohol as claimed.
Ainger discloses a hair treatment composition containing a silicone component comprising droplets of a silicone blend (abs) which provide the composition with conditioning benefits (col. 1, lines 5-10). The blend is preferably added in the form of an aqueous emulsion (col. 2,lines 60-65).
Ainger teaches the composition to preferably comprise a conditioners, preferably fatty alcohols, these are preferably combined with cationic surfactants.  This combination in conditioning compositions is especially advantageous because it leads to formation of a lamellar phase, in which the cationic surfactant is dispersed.  Preferred fatty alcohols include cetyl alcohol, stearyl alcohol and mixture thereof.  These are used in amounts ranging from 0.01-10%.  The cationic conditioning surfactants suitable for use include behenyltrimethylammonium chloride and these are used in amounts ranging from 0.01-10% (Col. 9, lines 55 through Col. 11 lines 15).
It would have been prima facie obvious to modify the teachings of Paul with those of Ainger and use a combination of behentrimethylammonium chloride and cetyl and/or stearyl alcohols in the cosmetic compositions of Paul comprising the claimed O/W emulsion in the taught amounts as Ainger teaches that this combination when used in conditioning compositions  is especially advantageous because it leads to formation of a lamellar phase, in which the cationic surfactant is dispersed.  One of skill in the art would have a reasonable expectation of success as Ainger teaches that this combination can be used in hair composition comprising aqueous silicone emulsions and Paul teaches aqueous silicone emulsions and teaches that surfactants and fatty alcohols can be added to the cosmetic composition.

Claims 1-12, 14, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Ainger (US 6,610,280), as applied to claims 1-12, 14 and 18-20 above, and further in view Avery (US 2002/0034483). 
As discussed above, Paul makes obvious the limitations of claims 1-12, 14 and 18-19, however Paul does not teach the composition to comprise dimethicone as recited by instant claims 15-16.
Avery teaches hair treatment compositions and teaches that these can comprise a silicones and silicone gums, such as dimethicone, as a preferred conditioning agent to deliver one or more benefits relating to Shine, Softness, combability, wet-handling, anti-Static properties, protection against damage, body, volume, stylability and manageability [0033-0037]. These are taught to be used in amounts ranging from 0.01- 10% [0081].
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention to modify the teachings of Paul with those of Avery and add 0.01-10% of a dimethicone to the hair care composition of Paul to add one or more of the conditioning benefits taught by Avery. One of skill in the art would have a reasonable expectation of success as Paul teaches that components of hair care known to those of skill in the art can be added and Avery demonstrates that dimethicones are well known to be used to condition hair and Paul expresses a desire for compositions which provide conditioning (Pg. 11).
Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613